UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1189



DONALD F. KING, Trustee,

                                               Plaintiff - Appellee,

          versus


MOHAMMAD ALGHANEM; MANAL ABOKWIDIR,

                                             Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1112-A)


Submitted:   August 11, 2004            Decided:   September 27, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammad Alghanem, Manal Abokwidir, Appellants Pro Se.     James
Walter Reynolds, Heather Dawn Dawson, ODIN, FELDMAN & PITTLEMAN,
P.C., Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mohammad Alghanem and Manal Abokwidir, husband and wife,

appeal from the district court’s order affirming the bankruptcy

court’s order setting aside the transfer of Alghanem’s property,

from Alghanem to himself and his wife, as a fraudulent conveyance

under 11 U.S.C. § 548(a)(l) (2000).     We have reviewed the record

and find no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.     See King v. Alghanem, No.

CA-03-1112-A (E.D. Va. Jan. 12, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -